Citation Nr: 1143323	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  03-28 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from December 1952 to December 1956.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on August 4, 2011, which vacated a November 2010 Board decision and remanded the case for additional development.  The issue initially arose from an August 2001 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2005, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in April 2001.  He was notified that the VCAA notice requirements applied to all elements of a claim by correspondence dated in September 2010.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Court, in its August 2011 order, incorporated the findings of a Joint Motion for Remand which noted error in not addressing whether the lay statements from the Veteran, his sister, and his spouse were sufficient to establish continuity of symptomatology since military service and in not making adequate efforts to obtain service records from Plattsburg Air Force Base for the period from 1955 to 1956 while he was assigned to the 380th Bomb Wing.  Therefore, additional development is required.

The Board notes that in his July 1999 initial claim the Veteran stated that he had been treated for hearing problems in service and that during his August 1999 VA examination he stated it was possible that he had some drainage from his ears during sick call visits.  In statements and testimony provided in support of the claim the Veteran reported he had experienced ear pain and hearing loss since active service.  His spouse, identified as a registered nurse, testified that she had noticed the Veteran's left-sided hearing loss before they were married in 1976.  In a statement received by VA in January 2002 the Veteran's sister recalled that after he was discharged from service in 1956 she noticed he could not hear as well in one of his ears.  She also recalled that he stated he had been treated at sick call in service with severe colds and ear pain and she stated that since then his hearing had progressively worsened.  

The Board also notes that VA medical opinions dated in August 1999, June 2003, and June 2010 found it was less likely that the Veteran's hearing loss was related to military service.  A June 2005 private medical opinion, however, found that the Veteran had an unequal nerve hearing loss.  It was noted that nerve hearing loss was usually secondary to acoustic trauma and that his history of prior intense sound exposure in service could be the etiology of the nerve loss.  The specific military noise and post-service noise history reviewed was not identified.  It is significant to note that over the course of this appeal the Veteran has consistently reported that he was exposed to flight line noise during active service, but that he has provided various reports as to his post-service noise exposure.  On VA examination in August 1999 he reported current noise exposure with wood working approximately once per month.  On VA examination in March 2010 he reported occupational noise from a family farm and from employment in trucking in 1958 and recreational noise with targeting shooting before and after service and with driving motorcycles.  In order to assist him in obtaining evidence in support of his claim, the Veteran should be requested to provide a more complete, updated account of his service and post-service noise exposure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be requested to provide a more complete, updated account of his service and post-service noise exposure.

2.  Appropriate efforts must be made to obtain all available service records pertaining to the Veteran from the Plattsburg Air Force Base for the period from 1955 to 1956 while he was assigned to the 380th Bomb Wing.  As many requests as are necessary to obtain any relevant records should be made, unless further efforts would be futile.  

3.  Thereafter, the RO/AMC should make a specific determination as to whether the evidence of record is sufficient to establish continuity of specific symptomatology since active service.

4.  The Veteran's claims file should be reviewed by an appropriate VA medical specialist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has hearing loss as a result of active service.  The examiner should be notified of the determination as to whether the evidence of record is sufficient to establish continuity of specific symptomatology since active service and instructed to summarize the pertinent service and post-service evidence of record including the lay statements of the Veteran, his spouse (a registered nurse) and his sister regarding their recollections of the onset of the Veteran's hearing loss. 

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



